         Case 2:20-cv-00278-MKD      ECF No. 23    filed 05/27/21   PageID.1009 Page 1 of 3




 1                                                                                FILED IN THE
                                                                              U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF WASHINGTON


 2                                                                       May 27, 2021
 3                          UNITED STATES DISTRICT COURT
                                                                             SEAN F. MCAVOY, CLERK




 4                        EASTERN DISTRICT OF WASHINGTON

 5   CHARLOTTE J. 1,                                    No. 2:20-cv-00278-MKD

 6                          Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
 7   vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
 8   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
 9   SECURITY,                                          ECF Nos. 19, 22

10                          Defendant.

11            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 22,

12   requesting remand of the above-captioned matter to the Commissioner for

13   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

14   405(g). Attorney Gary Penar represents Plaintiff. Attorney David Burdett

15   represents Defendant. The parties have consented to proceed before a magistrate

16   judge. ECF No. 6.

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
      Case 2:20-cv-00278-MKD     ECF No. 23    filed 05/27/21   PageID.1010 Page 2 of 3




 1         After consideration, IT IS HEREBY ORDERED that:

 2         1. The parties’ Stipulated Motion for Remand, ECF No. 22, is GRANTED.

 3         2. The above-captioned case be REVERSED and REMANDED to the

 4   Commissioner of Social Security for further administrative proceeding pursuant to

 5   sentence four of 42 U.S.C. § 405(g).

 6         The parties have stipulated to the following:

 7         On remand, the Appeals Council will instruct the ALJ to:

 8            • Further develop the record and offer Plaintiff the opportunity for a

 9               new hearing;

10            • Reevaluate the medical source opinion(s);

11            • Reevaluate Plaintiff’s subjective complaints;

12            • Reevaluate Plaintiff’s residual functional capacity; and
13            • Issue a new decision.
14   See ECF No. 22 at 2.
15         3. Judgment shall be entered for PLAINTIFF.
16         4. Plaintiff’s Motion for Summary Judgment, ECF No. 19, is STRICKEN
17   AS MOOT.
18         5. Upon proper presentation, this Court consider Plaintiff’s application for
19   fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).
20



     ORDER - 2
      Case 2:20-cv-00278-MKD    ECF No. 23    filed 05/27/21   PageID.1011 Page 3 of 3




 1        The District Court Executive is directed to enter this Order, enter

 2   Judgment, forward copies to counsel, and CLOSE THE FILE.

 3        DATED May 27, 2021.
                                s/Mary K. Dimke
 4                              MARY K. DIMKE
                       UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
